TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-14-00414-CV


                                    A. E. and J. L., Appellants

                                                 v.

                Texas Department of Family and Protective Services, Appellee




           FROM THE 274TH DISTRICT COURT OF COMAL COUNTY,
     NO. C2012-1407C, THE HONORABLE GARY L. STEEL, JUDGE PRESIDING


                                               ORDER


PER CURIAM

               Appellant J. L. filed his notice of appeal on July 1, 2014. The appellant=s brief

was due August 20, 2014. On August 26, 2014, counsel for appellant filed a motion for

extension of time to file appellant’s brief.

               Amendments to the rules of judicial administration accelerate the final disposition

of appeals from suits for termination of parental rights.         See Tex. R. Jud. Admin. 6.2(a)

(providing 180 days for court’s final disposition). The accelerated schedule constrains this

Court’s leeway in granting extensions. In this instance, we will grant the motion and order

counsel to file appellant=s brief no later than September 2, 2014. If the brief is not filed by that

date, counsel may be required to show cause why she should not be held in contempt of court.

               It is ordered on August 27, 2014.



Before Justices Puryear, Pemberton and Field